Citation Nr: 9935772	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-18 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder as a 
result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

This appeal arose from a September 1995 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In November 1996, the veteran and his son 
testified at a personal hearing at the RO; in October 1997, 
the hearing officer continued to deny entitlement to the 
benefit sought.  In April 1999, the Montgomery, Alabama RO 
continued the denial of the claim.


FINDING OF FACT

The veteran has been shown by credible evidence to suffer 
from a lung disorder which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has presented evidence of a well grounded claim 
for service connection for a lung disorder as a result of 
exposure to asbestos during service.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is well grounded.

The evidence of record established that the veteran served 
with the Merchant Marines.  His primary military occupation 
was fireman-watertender.  

In January 1995, the veteran's private physician submitted 
correspondence in which it was noted that the veteran had 
severe obstructive lung disease.  A chest x-ray was found to 
have very typical characteristics of asbestosis with 
calcifications in the appropriate places.  It was this 
physician's clinical impression that asbestosis was playing a 
significant part in the veteran's overall pulmonary 
dysfunction.  Additional correspondence from another treating 
physician stated that the veteran had been a patient for 20 
years.  He had chronic progressive lung disease which had 
been diagnosed as asbestosis of the lungs.  He had also had a 
malignancy, but the physician remarked that he did not know 
if the two were related.

The veteran was examined by VA in June 1995.  The general 
medical examiner, who did not have the claims file available 
at the time of the examination, noted the veteran's statement 
that he had worked in the engine room, where he was exposed 
to asbestos when he had to remove insulation from around 
pipes.  He indicated that he first developed trouble 
breathing in the 1940's; he also admitted to a history of 
cigarette smoking, which had reportedly ceased 12 years 
before.  The objective examination found rare occasional 
paroxysms of slightly productive cough, with thick yellowish 
sputum.  There was an increase in AP diameter of the chest.  
There was tachypnea and hyperpnea and his breathing was 
carried out with a combination of diaphragmatic and 
intercostal muscle activity.  On percussion, the lungs were 
resonant and on palpation the vocal fremitus was decreased 
over the left lower field.  On auscultation, his breath 
sounds were vesicular without rales or rhonchi; however, they 
were somewhat distant over the left hemithorax.  Pulmonary 
function tests indicated severe obstruction as well as low 
vital capacity, possibly from concomitant restrictive defect.  
A chest x-ray noted severe changes of chronic obstructive 
pulmonary disease (COPD) and bibasilar pleural thickening.  
The diagnosis was history of pulmonary asbestos.

The veteran then submitted several records from his two 
treating physicians, developed between June 1991 and December 
1996.  These reflected his continuing treatment for COPD, 
emphysema, and bronchitis.  His history of asbestos exposure 
and cigarette smoking was referred to.

In November 1996, the veteran and his son testified at a 
personal hearing at the RO.  He reiterated that he had worked 
in the boiler room applying asbestos to pipes.  Therefore, he 
believed that this exposure was the source of his breathing 
problems.

The veteran was re-examined by VA between December 1996 and 
January 1997.  The general medical examination noted that he 
was unable to function with even minimal exertion without 
severe dyspnea.  He also had exertional syncopal episodes 
which were usually accompanied by shortness of breath.  He 
also had chest pain which was worse when he was dyspneic and 
off oxygen.  The objective evaluation noted that his 
respirations were 30.  His lungs were clear to auscultation; 
however, air movement was minimal.  He only displayed mild 
expiratory wheezes.  A chest x-ray revealed COPD, emphysema 
and scarring and pleural calcification on the left.  
Pulmonary function tests showed borderline obstruction.  The 
assessment was probable severe obstructive disease-etiology 
could be asbestosis versus longtime smoking history.

A September 1998 VA examination of the veteran (which noted 
that neither his records nor his claims file were available 
to the examiner), noted that he was on 24-hour oxygen.  His 
chest displayed limited inspiration and expiration.  There 
were also coarse type of rales diffusely, but there was no 
evidence of cyanosis.  His endurance was very limited.  The 
diagnosis was COPD with emphysema.

In order to establish service connection, the following three 
elements must be satisfied:  1) the existence of a current 
disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In the instant case, the veteran has established that he 
suffers from a current disability, namely COPD and emphysema.  
Assuming the truthfulness of his statements for well grounded 
purposes, it would appear that he was exposed to asbestos in 
service.  Finally, his private physicians stated that his 
current lung disorder is related to asbestos exposure, thus 
indicating a nexus between his current disability and an 
injury sustained in or a disease contracted in service.  
Thus, it is found that the veteran has presented evidence of 
a well grounded claim for service connection for a lung 
disorder as a result of exposure to asbestos.


ORDER

To the extent that the veteran has presented evidence of a 
well grounded claim for service connection for a lung 
disorder as a result of exposure to asbestos, the appeal is 
granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this case, the veteran served with the Merchant Marines 
during the Second World War.  Attempts were made to obtain 
his service medical records.  On June 21, 1995, the National 
Archives-Northeast Region, indicated that they did not have 
custody of medical records for merchant seaman.  It was 
suggested that the National Personnel Records Center-
Civilian Personnel Records be contacted.  However, there is 
no indication that the National Personnel Records was 
contacted.  

Furthermore, it is determined that the veteran should be 
afforded a further VA examination in order to ascertain 
whether he suffers from asbestosis which can be related to 
his period of service.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center-Civilian 
Personnel Records, 111 Winnebago Street, 
St. Louis, Missouri 63118, and request 
that they conduct a thorough search for 
any service medical records pertaining to 
the veteran.

2.  Once the above-requested development 
has been completed and after any records 
located have been associated with the 
claims folder, the RO should afford the 
veteran a compete VA pulmonary 
examination by a qualified physician.  
This physician, after reviewing all the 
evidence of record, to include any 
evidence obtained in conjunction with 
this remand, should provide a definitive 
diagnosis; that is, it must be 
ascertained whether the veteran currently 
suffers from asbestosis.  If this 
condition is identified, the examiner 
must render an opinion as to whether it 
is at least as likely as not to be 
etiologically related to the veteran's 
period of service.  All indicated special 
studies, to include, but not limited to, 
a chest x-ray and pulmonary function 
tests, must be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate in the 
examination report that the claim file 
has been reviewed.

A complete rationale for all opinions 
expressed must be provided.

3.  The RO should then readjudicate the 
veteran's claim in light of all 
applicable laws and regulations, to 
include, but not limited to, 38 U.S.C.A. 
§ 1154(b) (West 1991).  If the decision 
remains adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



